Opinion by
Keefe, J.
At the trial it was established that the net weight determined by the Government weigher was 58,864 pounds, whereas the importer claims a net weight of 55,397 pounds. It was found that although the Government weigher proceded in accordance with the Customs Regulations of 1937, the estimated weights obtained by him were not as accurate as the weights obtained from weighing the entire shipment. In accordance therewith, the protest was sustained and the collector directed to reliquidáte the entry and assess specific duties upon the basis of the net weight of 55,397 pounds as claimed.